 1   DAN SIEGEL, SBN 56400
     EMILYROSE JOHNS, SBN 294319
 2   SIEGEL, YEE, BRUNNER & MEHTA
 3   475 14th Street, Suite 500
     Oakland, California 94612
 4   Telephone: (510) 839-1200
     Facsimile: (510) 444-6698
 5   Email: danmsiegel@gmail.com; emilyrose@siegelyee.com
 6
     JEFF WOZNIAK, SBN 256738
 7   LAW OFFICES OF JEFF WOZNIAK
     1663 Mission Street, Suite 200
 8   San Francisco, California 94103
 9   Telephone: (415) 864-5600
     jeff@jeffwozniaklaw.com
10
     Attorneys for Plaintiff
11   KAMREE MILLER
12
13                              UNITED STATED DISTRICT COURT
14                        NORTHERN DISTRICT OF CALIFORNIA
15   KAMREE MILLER,                            ) Case No. 3:18-cv-07323-EMC
                                               )
16                 Plaintiff,                  ) STIPULATED NOTICE OF DISMISSAL
17                                             )
            vs.                                )
18                                             )
     FRANK MERANDA, Patrol Officer for         )
19   California Highway Patrol; KEERAT         )
20   LAL, Sergeant for California Highway      )
     Patrol,                                   )
21                                             )
                   Defendants.                 )
22
23          The parties, through their undersigned attorneys, having settled this action,

24   hereby agree to dismiss this case with prejudice pursuant to Fed. R. Civ. P.

25   41(a)(1)(A)(ii). The parties further stipulate that each party shall bear its own costs and

26   attorneys’ fees.

27
28



     Miller v. Meranda, Case no. 3:18-cv-07323-EMC
     Stipulated Notice of Dismissal - 1
 1         Dated: November 27, 2019
 2                                        SIEGEL, YEE, BRUNNER & MEHTA
 3
                                          By: __/s/EmilyRose Johns_______
 4                                          EmilyRose Johns
 5
                                          Attorneys for Plaintiff
 6                                        Kamree Miller
 7
 8         Dated: November 27, 2019
                                          DALEY & HEFT, LLP
 9
                                          By: _/s/ Lee H. Roistacher_____
10                                            Lee H. Roistacher
11
                                          Attorneys for Defendant
12                                        Frank Meranda
13
14         Dated: November 27, 2019
                                          XAVIER BECERRA
15                                        Attorney General of California
16                                        By: __/s/Wil Fong____________
17                                            Wil Fong

18                                        Attorneys for Defendant
                                          Sgt. Keerat Lal
19
20
21
22
23
24
25
26
27
28



     Miller v. Meranda, Case no. 3:18-cv-07323-EMC
     Stipulated Notice of Dismissal - 2
